OFFICE OF THE A7TORNEY   GENERAL    OF T-
                        AUSTIN




Honorable John 8. Rudd, Jr., Acting Dlreotor
Toaoher Ratiremant Syatam of Texas
Austin, Toxaa
ear   Sir:
                         opinion NO. O-Q03
                         Be: validity or resolution
                              passed by Teaohrr Ratlrement
        :                     Board

            IOU ham submitted for our oonsldrratlon the
validity Of the fOll.Onlngregulation pasard by thr Board
of Tru@tars   of the Tasoher Retlrament Syateiu8
           wQeoause of the laok of general infor-
      mation possessed by the members in this firat
      year in .whIoh retlremsnt ,may.be afiaotire,
      any membsr between- the agea o? alxty and
      8rrenty who is ot~ias       uallriad ror ra-
      tiremmt may hate his rcltf, rembnt allowanos
      rf?sotIra as“ct Augugt~31, 1941, upon making
      a wrltteinap liaation to the Ratirsmant Sya-
      ternby Novaafior 10, 1941. tn
           The pertinent statutor provlalon is.Saotion 5 o?
.thr Tsaehrr Ratirament Aot, whio3:~sadr, In part as followrr
           “1. Ser?ioo Ratlrsmsnt Benefits. Any
      membar say ‘retire tigonwritten applloation to
      tha Statr 3oard ot~Trustass. BstIrempnt ehall
      be otfsotlrr as of the end oft the rrohoolyaar
      then ourrsnt,~proridsd that the said member
      at the time 80 epealflrd for. his retirement
      ahall hats attained the age of elxt (60) yearn
      and shall have oomplatad twrnty (20T or more
      yeare o? oraditebla sarvloa, and provided rurthar
      that no retirement &hall be,eifsotlva prior to
      Auguati31, 194l.   Any member in asrvloe who has
      attained the ags of asventp (70)’year6 ehall be

  .
Honorable John 8. Road, Jr., Pago 2


      ratlr4d forthwith, provided that with tha approval
      of hi4 amployar ha may ramain in 44rvlo4,~
            Undar the atatuta, no ratlrament could hata bran
arfaotlra until August 31, 1941, and the statute raeme to ra-
qulrs a written  applloatlon prior to tha data of ratlramant.
Ii this 16 a mandatory raquiramant, thrn the regulation would
ba lnaffaotiva. On the other hand, if it la merely dlraotary,
than wa ballara  that the Board was authorized to pa48 tha ra-
gulatlon.
           In the 'care or City of Uvalda Y. Rurnay, 145 S.W. 311,
tha atatuta under oonaldaratlon raqulrad the city oounoll to
maat on or barora tha firat day or Sanuary and fix tha salary
of tha mayor. Iiowarar,tharalary was not firad until the aaoond
day OS May. In parsing on whathar auoh salary waa lagally fixrd,
tha oourt raid tha iollowlngt
            "(I) It ia tha rule that a daparturr from
      atatutory provlalonr a4 to tha tin4 or modr or
      doing a thing raqulrad or parmlttad by law will
      not usually lnvalldata tha prooaadfnga tharaundar,
      although thara la no unlvaraal, $nfalllbla rula
      by whloh dlraotory prorlslona m4y, undar all alr-
      oumatano44, be dlstlngulshad from thoaa whloh ara
      mandatory.
             “(2)  Again, It la 8tatsd by a t&t-writar,
      and 4upportad by authority, that, -her4 thr pro-
      rl4lon 14 In arrlrme&lta words, and It ralataa
      to tha tlma or 4uMknerof doing the sot8 whloh eon-
      atltuts the chief urpoaa of tha law, or thora
      indldantel    or auba! diary tharato, by an oiilolal
      p3rsan, tha provision har bran urually treated       a8
      dlr40toryi" Tha aama wrltar aay6t wWhar4 a atqtuta
      Is afflrmat1ra,     it do44 not n4o44aarlly Imply that
      tha mods or tlma mantlonad in It ara axo1u41~4,.
      and that tha sot provided for, it dons at a dlrrer-
      ant tlma, or In 4 different manner, will not hava
      4fr4ct.n Suth. Stat. Cons. 1 447.       Tha mm8 author
      cltaa a numbar of authorltlar to nuetaln the prop-
      osition that prorlelona regulating tha duties of
      public otfloare and epaolfylng tha time for thalr
      perforwnoa      are, in that ragard, ganarslly dlreotory.
      Ssotlon 448." See al.60Olbaon VI, Davis, 236 S.W.
202.

             The Vaaoher Ratlramant Systam is et111 ralatitaly
Eonorabla John 8, Rudd, Jr.,    Page 3


new In Texas, and the teacher member6 ara not yet familiar
with the tarn8 of the Ratlramant Aot.  HO doubt there vmnra
a number of teachers who wars allglbla for ratlramant aa of
August 31, 1941, and who failed to apply for ratirrmant ba-
oauaa they did not know the tern&vof the statute. It la for
this raanon that the Board passed tha ragulatlon.
           we 8x-aof the opinion that the authorltias oltad
abate govern tha statutory    prorlalon  under oonildaratlon,     and
that it la merely a dlraotorg     provision. ft roilon,       thara-
fore, that the Board had the authority to paea the regulation.
                                         Vary   truly   yours


                                    ATTORNEY OENERAL OF =S




ows tllw